U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 February 4, 2011 VIA EDGAR TRANSMISSION Linda Stirling United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Managed Portfolio Series (the “Trust”) Dear Ms.Stirling: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, transmitted herewith is the registration statement for Managed Portfolio Series, a new multiple series trust administered by U.S. Bancorp Fund Services, LLC.The Trust is filing the notification of registration as required by Section 8(a) of the 1940 Act concurrently with the filing of this registration statement. If you have any questions or require further information, please contact Angela Pingel at (414)765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. Secretary of Managed Portfolio Series cc:Thomas Sheehan, Esq., Bernstein, Shur, Sawyer & Nelson P.A.
